OliveR, Chief Judge:
This appeal for reappraisement relates to merchandise, described in the stipulation of submission as “seamless steel A. P. I. oil well casing, grades J-55 and N-80,” that was shipped from Antwerp, Belgium, and entered at Houston, Tex.
The agreed set of facts, upon which counsel for the respective parties submitted the case, establishes that export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for ap-praisement of the merchandise in question, and that such statutory value is “$150. per metric ton for all sizes .of grade J-55 casing and $182. per metric ton for all sizes of grade N-80 casing,” and I so hold.
Judgment will be rendered accordingly.